Citation Nr: 0815728	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for cervical spine spondylosis, cervical 
spine arthritis, and/or C-6 radiculopathy, claimed as loss of 
use of right arm, caused and/or aggravated by an excisional 
biopsy of the right posterior lymph node at the Greenville VA 
Medical Center in March 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board denied the claim in January 2004.

In an Order dated June 2005, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the matter for actions consistent with 
the parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).

The Board in May 2006 remanded this case to the RO to comply 
with the Court's Remand directive.  It has now been returned 
to the Board for adjudication.

The May 2006 Board remand noted that on appeal the veteran 
appeared to raised the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for loss of use of 
the right arm due to VA medical care.  Further review, 
however, reveals that while the veteran described his 
disability as loss of use of the right arm, the RO 
appropriately described the claim as cervical spine 
spondylosis, cervical spine arthritis, and/or C-6 
radiculopathy and adjudicated it as such because it is these 
disorders that are responsible for his right arm disability.  
Hence, no further action is necessary.


FINDINGS OF FACT

1. The record on appeal does not contain medical evidence 
showing that cervical spine spondylosis, cervical spine 
arthritis, and/or C-6 radiculopathy, claimed as loss of use 
of right arm, were caused or aggravated by an excisional 
biopsy of the right posterior lymph node at the Greenville VA 
Medical Center in March 2000.

2. The record on appeal does not contain medical evidence 
that cervical spine spondylosis, cervical spine arthritis, 
and/or C-6 radiculopathy, claimed as loss of use of right 
arm, were due to VA fault or an event not reasonably 
foreseeable during the excisional biopsy of the right 
posterior lymph node at the Greenville VA Medical Center in 
March 2000.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for cervical spine spondylosis, cervical spine 
arthritis, and/or C-6 radiculopathy, claimed as loss of use 
of right arm, claimed a residual of an excisional biopsy of 
the right posterior lymph node at the Greenville VA Medical 
Center in March 2000, have not been met. 38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2002, October 
2002, and June 2006 of the information and evidence needed to 
substantiate and complete his claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated in the January 
2008 supplemental statement of the case. The claimant was 
provided the opportunity to present pertinent evidence.  
There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Further, the notice provided 
rebuts any suggestion that the appellant was prejudiced by 
the timing of the notice.  Hence, the case is ready for 
adjudication.

Compensation Benefit under 38 U.S.C.A. § 1151

The veteran and his representative assert that the veteran's 
cervical spine spondylosis, cervical spine arthritis, and C-6 
radiculopathy, claimed as loss of use of right arm, were 
caused or aggravated by an excisional biopsy of the right 
posterior lymph node at the Greenville VA Medical Center in 
March 2000. It is requested that the veteran be afforded the 
benefit of the doubt.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358(a).    
       
To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; VAOPGCPREC 40-97 
(Dec. 31, 1997), 63 Fed. Reg. 31,262 (1998).   

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).  

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1). Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).     

With the above criteria in mind, the Board finds that what is 
significant about the evidence of record is what it does not 
show, namely the record does not show any evidence of any 
additional disability caused by the surgical treatment.  The 
record also lacks evidence of VA fault or an event not 
reasonably foreseeable. Id.

Specifically, the record shows that the veteran underwent an 
excisional biopsy of the right posterior lymph node at the 
Greenville VA Medical Center in March 2000. VA treatment 
records prepared in connection with the biopsy included, 
among other things, a consent form signed by the veteran in 
March 2000 that authorized VA to perform the procedure, a 
surgical report, nurse's notes, an outpatient discharge 
order, and post-procedure instructions. These records are 
negative for any indication that additional disability was 
caused by the procedure, or by the VA physician doing 
something that could be considered carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, or any indication that the procedure led to an 
event not reasonably foreseeable.

Indeed, in the surgical report, it stated that:

[a]After induction of good basal 
anesthesia the patient was prepared and 
draped in the usual fashion. A 4 
(centimeter) incision was made in the 
favorable skin crease, and superior and 
inferior flaps were raised in the 
subplatysmal plane using a Shaw 
hemostatic scalpel. The spinal accessory 
nerve was carefully avoided, and an 8 MM 
suspicious lymph node in the posterior 
triangle was isolated and carefully 
removed intact. This was sent for 
pathological examination without 
Formalin. Minor hemostasis was obtained. 
The wound was closed in layers. Dermabond 
was used to close the skin. The patient 
was returned to the Outpatient Department 
having tolerated the procedure well. 
There was minimal blood loss. 

Similarly, as to the March 2000 nurses notes, it reported 
that the veteran, following the procedure, was alert and had 
no complaints of discomfort. Likewise, the March 2000 
outpatient discharge order and post-procedure instructions, 
simply indicated that the veteran was to take Tylenol for any 
pain, could take a bath, and should return in two weeks for a 
follow-up.

A June 2000 MRI report noted a history of pain and 
dysfunction of the right trapezious muscle and atrophy, rule 
out post surgical disruption of the upper trapezious.  No 
masses or other abnormalities were seen, nor were there areas 
of abnormal contrast enhancement. Other muscles of the right 
shoulder were normal.  There were no abnormalities noted at 
the visual portion of the right brachial plexus. Hypertrophic 
changes were noted at the right acromioclavicular joint 
causing compression upon the superior surface of the 
supraspinatus muscle and tendon junction.  

A July 2000 electromygraphic study found no nerve conduction 
velocity damage to the right spinal accessory nerve.  It 
noted, "Signs of denervation right supraspinal muscle due to 
cervical radiculopathy?? or compression of the muscle from 
acromioclavicular joint as demonstrated by MRI."

While a review of the evidence on appeal records the 
veteran's post-surgical complaints and/or treatment for 
cervical problems, including physical therapy, these records 
are negative for any indication that additional disability 
was caused by the procedure, or by the VA physician doing 
something that could be considered carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, or any indication that the procedure led to an 
event not reasonably foreseeable. See VA treatment records 
dated in April 2000, May 2000, June 2000, July 2000, July 
2002, and September 2002. Moreover, a review of the record on 
appeal also shows that the veteran, prior to the March 2000 
procedure, had cervical spine problems, including right 
shoulder and arm complaints. See private treatment records 
from HR Backer Chiropractic dated in November 1999; VA 
treatment records dated in January 2000.

In fact, in April 2001 a VA peripheral nerve examiner, after 
a review of the entire record on appeal, specifically opined 
as follows:

[The veteran's] . . . chart and claims 
folder were reviewed and there is no 
indication that any nerve injury was 
sustained in the surgery ..... His right 
upper extremity complaints are best 
explained by the presence of cervical 
spondylosis with intervertebral foraminal 
compromise and spurring at the C5-6 
level. That would correspond with the 
patient's major complaints of pain across 
the top of his shoulder and down into the 
lateral portion of his arm.

In fact, the patient did come for this 
appointment today and on examination, he 
does have signs of a C6 radiculopathy in 
the right upper extremity that is 
consistent with his MRI findings 
disclosed in a recent magnetic resonance 
image.

IMPRESSION: There is no evidence that the 
patient sustained a peripheral nerve 
injury in the lymph node biopsy but his 
complaints of upper extremity pain and 
weakness are more likely related to his 
cervical osteoarthritis and cervical 
spondylosis. 

Similarly, an April 2001 VA spine examiner, after a review of 
the entire record on appeal, specifically opined as follows:

IMPRESSION:  I think that [the veteran] 
has at least two, possibly three 
problems.

1. I believe he most likely has 
spondylosis of the cervical spine, which 
may be causing problems with radicular 
pain down the right arm.

2. He most likely has degenerative 
changes in the right shoulder, especially 
the acromioclavicular joint. He could 
possibly even have some evidence of 
subacromial impingement with partial 
thickness rotator cuff pathology. I do 
not think that there has been any damage 
to the spinal accessory nerve. He does 
have some mild atrophy of the trapezius 
on that side. However, this is mild.

In my opinion, I think most of his 
problem is coming from his neck. I did 
send him for cervical spine x-rays today, 
AP and lateral. I do not think that the 
surgical procedure made his pain worse in 
terms of the procedure. In terms of 
positioning for surgery, it very well may 
have made his spondylosis flare up in his 
neck.

In January 2004, the veteran requested that the VA obtain 
additional medical evidence from the Columbia VA Medical 
Center dated December 1, 2003 which allegedly would support 
his claim. 

A review of the December 1, 2003 Columbia VA Medical Center 
clinical record reveals that the veteran was seen for a 
different right shoulder procedure in 2003.  This was noted 
to be a right shoulder resection of the outer clavicle and an 
impingment procedure. The clinician noted that the veteran 
asked about his previous resected lymph node in the 
supraclavicular area on the right and its relationship to the 
shoulder problem and necessary shoulder surgery.  The 
clinician noted that:  

There is no direct causal relationship, 
but there is no question but that after 
any surgery, particularly one in the same 
shoulder girdle area such as the one that 
he had for lymph node excision, that 
there is temporary disuse atrophy, 
weakness, etc., that can make the right 
arm and shoulder predisposed to overuse 
and single event injury, and that this 
may have happened.  Certainly 
(acromioclavicular) joint problems and 
impingement of the shoulder are not 
directly related. The indirect 
relationship stands.

In a November 2005 letter from Cindy M. Pradham, D.C., she 
noted that, "[The veteran] apparently has continuing 
problems from right side of his neck and upper shoulder area 
due to the procedure performed in 2000."  No reasons or 
bases were provided for this opinion.

Initially, while the April 2001 VA spine examiner reported 
that the way the veteran's neck was positioned during the 
procedure "may have made his spondylosis flare up in his 
neck," a flare up is a temporary condition (i.e., not 
chronic) and cannot be a basis for finding "additional 
disability" as defined by 38 U.S.C.A. § 1151. 

The Board notes that the December 2003 VA Medical Center 
treatment record does not support the veteran's claim of a 
chronic disability due to the March 2000 procedure.  It 
specifically finds no direct causal relationship, but notes 
after surgery there may have been a temporary disuse atrophy, 
weakness, etc.

Even assuming arguendo that Dr. Pradham's opinion links the 
veteran's current disability as being a result of VA 
negligence, an assumption which requires considerable 
imagination, the Board finds that Dr. Pradham did not offer 
any reasons or bases for her opinion.  She did not discuss 
the evidence that she considered, or explain how she 
"concluded" that the operation deviated from the expected 
standard of care.  Hence, it is of de minimus probative 
value.  Moreover, the Board finds the April 2001 opinions 
discussed above to be of far greater probative value in light 
of the evidence considered and the reasoning provided.

Accordingly, because the preponderance of the probative and 
competent evidence of record is against finding evidence that 
the VA physician performing the procedure did something that 
could be considered carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault or any 
indication that the procedure led to an event not reasonably 
foreseeable, the Board concludes that the preponderance of 
the evidence is against the claim for compensation benefits 
for cervical spine spondylosis, cervical spine arthritis, and 
C-6 radiculopathy. The appeal is denied.

In reaching its conclusion the Board has not overlooked the 
veteran's and his representative's statements to VA, the 
April 2002 statement from the chiropractor's office manager, 
or the May 2003 statements from co-workers.  Moreover, the 
Board recognizes that laypersons are competent to describe 
visible symptoms or manifestations of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom).  
Nevertheless, these individuals are not shown to be competent 
to provide medical opinion evidence.  Moray v. Brown, 5 Vet. 
App. 211 (1993) (persons without medical expertise are not 
competent to offer medical opinions). That is, because of 
their lack of medical training and/or experience, they are 
not competent to offer an opinion linking any current 
cervical disorder to the March 2000 surgery. Espiritu. 
Therefore, the Board will give more weight to the opinions 
provided by the April 2001 VA examiners than these lay 
statements.

For these reasons, the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 must be denied.  
 
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for cervical spine spondylosis, cervical spine arthritis, and 
C-6 radiculopathy, claimed as loss of use of right arm, as a 
result of an excisional biopsy of the right posterior lymph 
node at the Greenville VA Medical Center in March 2000, is 
denied.

	
____________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


